Citation Nr: 1543575	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  08-27 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from September 1959 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). The appeal was last before the Board in February 2014 when the Board denied the claim.  In an April 2015 Memorandum Decision, the Court of Appeals for Veterans Claims (Court) vacated the February 2014 Board decision and remanded the claim.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDING OF FACT

The Veteran has a low back disorder that is the result of active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back disorder are met. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303 , 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran argues that in-service medical treatment for a low back pain of two weeks duration represented the beginning of a degenerative process that continued through his military service and resulted in diagnoses of degenerative joint disease and degenerative disk disease. The Board will grant the appeal.

While on active duty in April 1977, the appellant complained of having
lower back pain for two weeks duration. The assessment was mechanical lower back pain. His pre-retirement physical examination dated in July 1979 reflects that he reported he then had, or once had persistent back pain. The examining physician found no sequelae.

Approximately 11 years later, the Veteran was treated for low back pain and reported that he had the symptoms for approximately 10 years - or within one year from military service retirement. He was diagnosed with degenerative joint disease, leading to a diagnosis of arthritis. In May 1993, he was diagnosed as having 
degenerative disk disease. 

Thus, the Veteran was treated in service for low back symptoms; reported such symptoms then or previously existing at military retirement; 11 years later he reported the same symptoms had been present for 10 years. It is significant that the Veteran's subjective report is not contradicted by any other self-report and when the Veteran was first diagnosed after service, no claim for VA benefits was pending. There is no evidence to suggest that he was not credible. See generally Pond v. West, 12 Vet. App. 341 (1999); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (stating that  VA can consider that the appellant has a personal interest in the outcome of the proceeding and that this may affect the credibility of her testimony). 

To establish service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. Pond v. West, 12 Vet.App. 341 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995).

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the nexus requirement is through a demonstration of continuity of symptomatology. However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309 . Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). These chronic diseases include arthritis. If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. 
§§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488   (1997), overruled on other grounds by Walker, above.

The Veteran complained of back pain during service; prior to his military retirement; and has presented credible lay accounts of continuity. The claim will therefore be granted. 

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for a low back disorder is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


